Title: To George Washington from Timothy Pickering, 5 March 1782
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Philadelphia March 5. 1782
                        
                        In the plan for regulating the quarter-master’s department, there is a list of officers to whom forage shall
                            be allowed; but the enumeration is very defective. Many officers who had very just claims to forage were omitted; but to
                            whom either their stations, or the nature of the duties required of them, rendered the issuing of forage apparently
                            proper. All the characters marked with an o were omitted. To remove all doubts in future, and that the issues of forage
                            may be reduced to the most oeconomical allowances, consistent with the service, I beg your Excellency will take the
                            trouble of examining the inclosed list, in which I have endeavoured to enumerate all the characters which will in future
                            have any pretensions to public forage. If your Excellency will be pleased to march, in the vacant column, the issues which
                            you judge proper to be made, I will then report the same to Congress for a permanent establishment.
                        Altho’ Congress evidently intended that the establishments for a "seperate army" should apply to the southern army, yet the provisions for the former being inadequate to the duties of some
                            officers in the latter, I have considered and marked these as omitted. I have the honour to be with the greatest respect
                            your Excellency’s most obedient servant 
                        
                            Timothy Pickering Q.M.G.
                        
                    